Citation Nr: 0415438	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a herniated nucleus pulposus at L4, L5, 
currently assigned a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal. The veteran, who had active service from October 1967 
to November 1969, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for additional development in April 2003, 
and that development was completed by the RO.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative residuals of a herniated 
nucleus pulposus at L4, L5 are not productive of pronounced 
interveterbral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

3.  The veteran's postoperative residuals of a herniated 
nucleus pulposus at L4, L5 are not productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

4.  The veteran's postoperative residuals of a herniated 
nucleus pulposus at L4, L5 are not productive of unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for postoperative residuals of a herniated nucleus 
pulposus at L4, L5 have not been met. 38 U.S.C.A. §§ 1155, 
5103, 103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5235-5243, 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held in part that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The veteran filed this claim for an increased evaluation in 
March 2001.  Thereafter, in a rating decision dated in 
December 2001 the benefits were denied.  Only after those 
rating actions were promulgated did the AOJ, in a June 2003 
letter, specifically provide notice to the claimant regarding 
what information and evidence is needed to substantiate a 
claim for an increased evaluation, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that an August 
2001 letter informed the veteran of what information VA had, 
how long it would take to process his claim, and who would 
manage his claim.  Additionally, the appellant had been 
provided with a copy of the rating decision dated in December 
2001, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in July 2002 as 
well as in Supplemental Statements of the Case dated in July 
2003 and January 2004.  In addition, a BVA decision dated in 
April 2003 remanded the case for further development, which 
included notifying the veteran of the enactment of the VCAA 
and its provisions as well as informing him of the revised 
rating criteria.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant."). 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's Office of General Counsel (OGC) recently issued an 
opinion on the issue of the "fourth element."  In 
VAOPGCPREC 1-2004, the OGC held that the requirement that VA 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a VA medical examination in June 2001 
and July 2003, which were both conducted by a physician who 
reviewed the appellant's claims folder and rendered relevant 
opinions as to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


Background and Evidence

A rating decision dated in February 1970 granted service 
connection for postoperative residuals of a herniated nucleus 
pulposus at L4, L5 and assigned a 10 percent disability 
evaluation effective from November 19, 1969.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in January 1970.  A December 2001 
rating decision increased the disability evaluation to 40 
percent effective from March 29, 2001.  During the pendency 
of this appeal, that evaluation has remained in effect until 
the present time.

The veteran filed a claim for an increased evaluation in 
March 2001 contending that his disability had increased in 
severity causing pain, numbness, and the inability to stand 
for a prolonged period of time.  He also related that the 
disability affected his legs to the extent that he had been 
confined to bed.  

The veteran was afforded a VA examination in June 2001 for 
the purpose of determining the severity and manifestations of 
his back disability.  The examiner noted that the veteran had 
intermittent back pain once a month lasting three weeks.  A 
physical examination revealed no acute distress as well as a 
normal gait without an assistive device.  The veteran moved 
normally about the examining room and mounted and dismounted 
the examining table.  He could hop on either foot, heel and 
toe walk, squat, and rise.  He bent forward 70 degrees to 
within 5 inches of the floor, extended backward to 5 degrees, 
and flexed laterally to 10 degrees.  There was bilateral 
paraspinal muscle spasm, but there was no sciatic notch 
tenderness or muscle spasm.  Deep tendon reflexes were equal 
and reactive, and straight leg raising was negative 
bilaterally.  An x-ray was obtained, which was minimally 
positive.  Views of the lumbar spine demonstrated minimal mid 
lumbar dextroscoliotic curvature.  There were incipient 
anterior spur formations involving the superior vertebral 
plate of L4 and superior as well as inferior vertebral plates 
of L5 vertebrae, and there was minimal narrowing of L5-S1 
disc space posteriorly.  No other localizing signs of bone or 
soft tissue abnormality were observed throughout the 
submitted set of films.  The examiner diagnosed the veteran 
with residuals of a status postoperative laminectomy of 
discogenic disease of lumbar spine.

In his April 2002 Notice of Disagreement, the veteran 
indicated that his disability had caused him pain at the end 
of each day due to prolonged standing.

The veteran was afforded another VA examination in July 2003 
for the purpose of evaluating his back disability.  The 
veteran told the examiner that his back bothered him off and 
on and that he had been laid up for about one week 
approximately one year earlier.  He also related that his 
back was intermittently painful, which worsened when he did 
any bending, lifting, or twisting of his back.  He could only 
sit for about one hour and was unable to walk more than a 
half a mile before he had to rest.  The veteran further 
stated that he did not have normal sensation of the feet.  A 
physical examination revealed that he was able to walk on his 
heels and toes, and bowing of the knees was noted.  His range 
of motion for the lumbar spine was limited, as he had lumbar 
flexion of 40 degrees, extension 10 of degrees, right and 
left deviation of 30 degrees, and right and left rotation of 
40 degrees, all with pain in the lower back.  There was also 
a slight spasm of the lumbar paraspinal musculature.  He had 
physiological knee and right ankle reflexes and an absent 
left ankle reflex.  He had a fair range of motion of the hips 
and knees with good peripheral pulses.  Straight leg raising 
was 70 degrees on the right with pain in the lower back and 
60 degrees on the left side with pain in the lower back 
radiating down his left leg to the calf.  The examiner opined 
that the veteran's intervertebral disc syndrome was best 
stated as severe with recurrent attacks, intermittent relief.  
The symptoms compatible with sciatic neuropathy included the 
limited left straight leg raising, the muscle spasm of the 
lumbar spine, and the absent left ankle jerk.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his postoperative residuals of a herniated 
nucleus pulposus at L4, L5.  More specifically, he claims 
that the current evaluation for his back disorder does not 
accurately reflect the severity of symptomatology associated 
with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The Board notes 
that during the pendency of this appeal, VA issued new 
schedular criteria for rating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became 
effective September 23, 2002.  VA subsequently amended the 
rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  In increased rating cases such as this one, where the 
rating criteria is amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.
  
Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the general formula, a 40 percent evaluation is for 
assignment when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
contemplated for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5293 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation for the 
veteran's residuals of a postoperative herniated nucleus 
pulposus at L4, L5.  The Board notes that the July 2003 
examination found the veteran to have some symptoms 
compatible with sciatic neuropathy, such as limited left 
straight leg raising, muscle spasm of the lumbar spine, and 
absent left ankle jerk.  However, the July 2003 VA examiner 
specifically stated that the veteran's intervertebral disc 
syndrome was best described as severe with recurrent attacks 
and intermittent relief.  Thus, the veteran has not met the 
criteria for an evaluation in excess of 40 percent under the 
old schedular criteria of Diagnostic Code 5293.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 effective September 23, 
2002, the Board is once again of the opinion that the veteran 
is not entitled to an increased evaluation for his back 
disability.  The evidence of record does not show the veteran 
to have incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months.  In this regard, the Board observes that 
the veteran told the July 2003 VA examiner that he had been 
laid up for about one week approximately one week earlier, 
and he did not report any other incapacitating episode.  
Although the veteran had previously told the June 2001 VA 
examiner that he had intermittent back pain once a month that 
lasted three weeks, there was no indication that these were 
incapacitating episodes as defined by VA regulations.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  The Board notes that there are no treatment records 
associated with the claims file that indicate that a 
physician prescribed the veteran bed rest.  Additionally, the 
evidence of record does not show the veteran to have 
orthopedic and neurologic manifestations that if separately 
evaluated and combined exceed 40 percent.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation under the rating criteria in effect as of 
September 23, 2002.    

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's residuals of a postoperative 
herniated nucleus pulposus at L4, L5.  As previously 
discussed, the veteran does not have incapacitating episodes 
with a total duration of at least six weeks during the past 
12 months.  In addition, the evidence of record does not 
indicate that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  In this 
regard, there is no medical evidence diagnosing ankylosis of 
the veteran's spine, and there are none of the previously 
mentioned symptoms indicative of unfavorable ankylosis.  As 
such, the veteran is not entitled to an increased evaluation 
under the revised rating schedule that became effective on 
September 23, 2003.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  In a December 1997 opinion, VA's General 
Counsel concluded that Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under that code.  VAOPGCPREC 36-97.  
However, an increased evaluation is not warranted on the 
basis of functional loss due to pain or weakness in the 
instant case, as the veteran's symptoms are supported by 
pathology consistent with the assigned diagnostic code and no 
more.  In this regard, the Board observes that the June 2001 
VA examination found no acute distress and that the veteran 
had a normal gait.  He moved normally about the examining 
room and mounted and dismounted the examining table.  He was 
also able to hop on either foot, heel and toe walk, squat, 
and rise.  Although the Board observes that the July 2003 VA 
examination revealed slight muscle spasm, limited range of 
motion, and pain with movement, the Board concludes that 
these symptoms are not manifested to a degree that would 
merit an increased evaluation.  Thus, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant a higher evaluation.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's postoperative residuals of a 
herniated nucleus pulposus at L4, L5.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the 
veteran's  postoperative residuals of a herniated nucleus 
pulposus at L4, L5 caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the requirements for an extra schedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (b) (1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of a herniated nucleus pulposus at L4, L5 is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



